         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 1 of 13




              In the United States Court of Federal Claims
                                        BID PROTEST
                                        No. 18–1474C
               (Filed Under Seal: November 2, 2018 | Reissued: November 13, 2018)



                                                )     Keywords: Bid Protest; 28 U.S.C.
    TIMBERLINE HELICOPTERS, INC.,               )     § 1491(b); Standing; Interested Party;
                                                )     Prospective Bidder; CGI Federal; Rex
                        Plaintiff,              )     Service Corp.; Distributed Solutions;
                                                )     AT&T Communications, Inc. v. Wiltel,
         v.                                     )     Inc.; Cardinal Change; 41 U.S.C. §
                                                )     3301(a)(1).
    THE UNITED STATES OF AMERICA,               )
                                                )
                        Defendant.              )
                                                )




Theodore P. Watson and Wojciech Z. Kornacki, Watson & Associates, LLC, Aurora, CO, for
Plaintiff.

John S. Groat, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department
of Justice, Washington, DC, with whom were Joseph H. Hunt, Assistant Attorney General,
Robert E. Kirschman, Jr., Director, and Steven J. Gillingham, Assistant Director, for Defendant.
William B. Blake, U.S. Department of the Interior, Of Counsel.

                                     OPINION AND ORDER


        KAPLAN, Judge.

      This bid protest arose out of a solicitation issued by the Department of Interior, Bureau of
Land Management (“BLM”) in 2017, seeking proposals to provide helicopter flight services to




  This opinion was previously issued under seal on November 2, 2018. The parties were given
the opportunity to propose redactions on or before November 9, 2018. Because the parties have
notified the Court that they do not have any proposed redactions (ECF No. 20), the Court
 resissues its decision without redactions.
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 2 of 13



BLM in aid of its fire-fighting and fire-suppression missions. The plaintiff, Timberline
Helicopters, Inc. (“Timberline”), did not submit a proposal in response to the solicitation. It did,
however, file a timely pre-award protest of the terms of the solicitation with the Government
Accountability Office (“GAO”).

        In its GAO protest, Timberline contended that Federal Aviation Administration (“FAA”)
regulations prohibited the use of “restricted category aircraft” to transport firefighters, as was
contemplated under the solicitation. According to Timberline, a contractor could not lawfully
perform the services demanded by the solicitation unless the Department of the Interior issued a
public aircraft operation (“PAO”) declaration, which BLM—in response to questions—stated it
did not intend to do.

        GAO rejected Timberline’s pre-award protest as well as a second protest that Timberline
filed post-award. In particular, GAO was unpersuaded by Timberline’s argument that the terms
of the solicitation were inconsistent with law. GAO concluded that BLM had reasonably relied
upon the advice of the FAA’s Flight Standards District Office for Boise, Idaho, whose manager
advised the Department of the Interior that provision of the contemplated services was
permissible under FAA regulations.

         In June of 2018, approximately ten months after the contract was awarded and
performance had begun, and based on the advice of the FAA’s Office of the Chief Counsel, the
Acting Director of FAA’s General Aviation and Commercial Division (in Washington, D.C.)
notified the Department of the Interior that the opinion which it had been provided by the Boise
District Office was incorrect. Thus, the FAA advised the Department of the Interior that
restricted category aircraft could not be used to transport firefighters from one ground location to
another to perform their fire-fighting and fire-suppression duties. In light of that advice, in
August 2018 the Department of the Interior issued a PAO declaration to the contract awardee, PJ
Helicopters, Inc.

        Six weeks later, Timberline filed the present protest. It contends that—in light of the
FAA’s revised opinion—BLM was required by law to hold a new competition for the services
covered by the 2017 solicitation. According to Timberline, BLM’s failure to do so was arbitrary,
capricious, and contrary to law.

         Currently before the Court is the government’s motion to dismiss Timberline’s complaint
in accordance with Rules 12(b)(1) and 12(b)(6) of the Rules of the Court of Federal Claims
(“RCFC”). The government contends that Timberline lacks standing to bring this protest because
it filed its complaint some eighteen months after the close of the solicitation period and more
than a year after BLM awarded the contract to PJ Helicopters. It also contends, in the alternative,
that Timberline has failed to state a claim upon which relief can be granted.

       For the reasons set forth below, the government’s motion to dismiss pursuant to RCFC
12(b)(1) is GRANTED and the Plaintiff’s complaint is DISMISSED without prejudice.




                                                  2
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 3 of 13




                                          BACKGROUND1

        I.      The Solicitation

       In February 2017, BLM issued Solicitation number D17PS00157 (“the Solicitation”).
Admin. Record (“AR”) Tab 1 at 1–96. Its purpose was “to obtain fully Contractor operated and
maintained exclusive use helicopter flight services to transport qualified non-crewmembers
and/or cargo in support of Government natural resource missions” for BLM. Id. at 10. The
designated reporting base for the operations was Boise, Idaho. Id. at 4. The IDIQ contract had a
base period from May 1, 2017 through April 30, 2018, with four one-year option periods. Id. at
4, 6.

        Under the Solicitation, contractor services would include “provision of a helicopter,
personnel, fuel servicing vehicle, fuel, and all other associated equipment.” Id. at 10. The
Solicitation further stated that “[m]issions may include, but are not limited to, fire suppression,
fire monitoring, initial attack, prescribed fire and aerial ignition, law enforcement limited to
nonthreatening surveillance and reconnaissance, hoist and fast rope insertion operations and
other administrative and related resource activities.” Id.

       The Solicitation had a list of minimum aircraft requirements and target aircraft
capabilities. Id. at 4–5. In addition, the Solicitation required that the aircraft possess either a
“standard or restricted category airworthiness certificate.” Id. at 4.

        Under FAA regulations, “no person may be carried on a restricted category civil aircraft
unless that person . . . [p]erforms an essential function in connection with a special purpose
operation for which the aircraft is certified; or . . . [i]s necessary to accomplish the work activity
directly associated with that special purpose.” 14 C.F.R. § 91.313(d)(3)–(4) (2018). For purposes
of the regulation, “special purpose operations” include, among others: agricultural (spraying,
dusting, and seeding); forest and wildlife conservation; aerial surveying; patrolling; weather
control; and aerial advertising. See 14 C.F.R. § 21.25(b).

        In this case, the Solicitation required that restricted category aircraft employed to perform
services under the contract “be certified under 14 CFR 21.25 (b)(2) ‘Forest and Wildlife
conservation.’” AR Tab 1 at 10. Alternatively, “[f]or aircraft offered which are certificated under
any other portion of 14 CFR 21.25,” offerors were required to “provide a letter from the FAA
authorizing the carriage of firefighters under 14 CFR 91[.]313 (d)(3) and/or 14 CFR 91.313
(d)(4) on the offered aircraft as certified.” Id.

        Timberline as well as other putative offerors harbored concerns regarding whether FAA
regulations permitted aircraft that were certificated for forest and wildlife conservation to
transport firefighters from one ground location to another, as was contemplated under the
Solicitation. The concerns were based on FAA Circular 00-1.1A (February 12, 2014), which



1
 The facts set forth below are based on the allegations in Timberline’s complaint as well as the
Administrative Record filed by the government.

                                                   3
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 4 of 13



states that it is the responsibility of civil operators “to refuse a contract to perform operations that
would violate applicable 14 CFR regulations unless the operator is sure that the government
entity offering the contract will be declaring them a public aircraft operation.” AR Tab 10 at
143.2

         In light of this regulatory guidance, several offerors (including Timberline) asked BLM
to clarify whether it would “provide a public aircraft declaration for any and all flights which do
not fall under the special purpose operations listed on the [Type Certificate Data Sheets] for the
aircraft, including transportation of ‘qualified non-crewmembers.’” AR Tab 13-D at 264. BLM
responded that it had “no intent to issue a public aircraft declaration, [and that] the agency
sustain[ed] its position that an aircraft which meets the requirements of this solicitation will be
able to perform most missions listed under B1 Scope of Contract.” Id.

        II.     Timberline’s GAO Protests

        On March 24, 2017, Timberline filed a pre-award bid protest with GAO, challenging the
terms of the Solicitation. AR Tab 13 at 160. It contended that “no helicopter meeting or
exceeding the Minimum Aircraft Requirements can perform under the terms of the RFP and
comply with applicable [FAA] regulations regarding the transport of personnel absent the
agency’s issuance of a [PAO] declaration (something which the agency has stated that it has no
intention of doing).” Id. Timberline observed that the aircraft were “not certified for any forest or
wildlife conservation use other than dispensing liquids and forest conservation material.” Id. at
166. It contended that under 14 C.F.R. § 91.313(d) they therefore could not be used to transport
firefighters who were not engaged in the aerial dispensing of these liquids and materials. Id.3




2
  The statutory criteria for determining whether a government operation qualifies as a PAO are
set forth in 49 U.S.C. §§ 40102(a)(41), 40125 (2012). According to FAA Advisory Circular No.
00-1.1A, where the government uses a contractor for a public aircraft operation, “[t]he
contracting government entity should provide the civil contractor with a written declaration of
public aircraft status for designated, qualified flights.” AR Tab 10 at 142. Generally, “the FAA
has no regulatory authority over PAO other than those requirements that apply to all aircraft
operating in the [National Airspace System].” Id. at 141. A “public aircraft declaration” thus
would largely shift responsibility for oversight of the helicopter services from the FAA to the
Department of the Interior, so that FAA limitations on the use of restricted category aircraft
would not apply. See id.
3
  As referenced above, 14 C.F.R. § 91.313(d) provides that “[n]o person may be carried on a
restricted category civil aircraft unless that person— (1) Is a flight crewmember; (2) Is a flight
crewmember trainee; (3) Performs an essential function in connection with a special purpose
operation for which the aircraft is certificated; or (4) Is necessary to accomplish the work activity
directly associated with that special purpose.”



                                                   4
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 5 of 13



        GAO denied Timberline’s protest on June 27, 2017. AR Tab 20 at 313. It relied upon an
August 23, 2016 letter that the Department of the Interior had procured from Robert Yaple, the
manager of the FAA’s Flight Standards District Office for Boise, Idaho. Id. at 316; see also AR
Tab 8 at 134–36. GAO observed that Mr. Yaple had advised the Department of the Interior “that
the carriage of firefighters is permitted on restricted category aircraft if the aircraft is certificated
with a special purpose of Forest and Wildlife conservation.” Id. GAO further noted that on
March 15, 2017, BLM had sent a letter to Mr. Yaple in which it “again asked the FAA whether
an aircraft with a current restricted airworthiness certificate on board with a special purpose of
Forest and Wildlife conservation is permitted to carry firefighters.” Id. at 317. Citing an email
from John Drago, an FAA aviation safety inspector working out of the FAA’s Commercial
Operations Branch in Washington D.C., GAO found that the FAA had responded in the
affirmative. Id. at 316; see also AR Tab 12 at 157–59.

        Timberline filed a request for reconsideration with GAO on July 6, 2017. AR Tab 21 at
319. It argued that new information had come to light showing that the FAA had not yet made a
final determination as to whether the firefighters could be considered “qualified non-
crewmembers” on a restricted category aircraft within the meaning of 14 C.F.R. § 91.313(d)(3)
and (4). Id. at 322. Timberline submitted a declaration from its CEO attesting to communications
between himself and Mr. Drago, which suggested that the FAA did not yet have an official
position regarding whether restricted category aircraft certificated for the special purpose of
Forest and Wildlife conservation could be used to transport firefighters. See AR Tab 21-A at
326. In fact, according to Timberline, the FAA’s Air Carrier group did not believe that such
activity was lawful under FAA regulations. Id. at 327. Further, Timberline asserted that the
FAA’s Office of the Chief Counsel had before it a pending request to issue a legal interpretation
regarding the matter. Id.

        GAO denied Timberline’s request for reconsideration on August 1, 2017. AR Tab 23 at
337. It concluded that “the new information relied upon by [Timberline] fail[ed] to demonstrate
any material error of fact or law” in the prior decision. Id.

        On the same day (August 1, 2017), BLM announced that it had awarded the contract to
PJ Helicopters. AR Tab 24 at 341; Compl. Ex. J, at 4. Also on August 1, Timberline filed another
protest with GAO. This time, Timberline argued that “BLM made an award under [the
Solicitation] to an offeror proposing a restricted category helicopter knowing full well that FAA
has no definitive position indicating that to transport[] firefighters in it, as required by the RFP, is
legally permissible.” AR Tab 24 at 347. It contended that PJ Helicopters would not be able to
comply with the contract requirements and FAA regulations. See AR Tab 30 at 404 (GAO
decision summarizing Timberline’s argument). GAO dismissed the second protest on August 31,
2017. Id.

        III.    The FAA Conducts a Formal Review of the Legal Issue

       In the meantime, on August 10, 2017, Mr. Drago advised the Department of the Interior
by email that the FAA had been contacted by several helicopter vendors inquiring about the
lawfulness of the operations that were being performed under the helicopter services contract.
AR Tab 48 at 519–20. Mr. Drago stated that the FAA was “concerned that there [was] still a
disconnect with regard to which personnel are necessary or essential to the aerial dispensing of
                                                    5
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 6 of 13



liquids (ADL) special purpose operation when using a restricted category aircraft” and that “[t]he
transportation of non-essential personnel constitutes impermissible transportation and requires
compliance with additional [FAA] regulations.” Id. at 520.

        In the months that followed, FAA personnel continued to communicate with officials of
the Department of the Interior. AR Tabs 49–59 at 522–57. Finally, on May 24, 2018, Lorelei
Peter, Assistant Chief Counsel for Regulations at the FAA, sent a memorandum to John Duncan,
the executive director of the FAA’s Flight Standards Service.4 AR Tab 60-C at 565. In her May
24, 2018 memorandum, Ms. Peter advised that under FAA regulations firefighters could not be
transported “aboard a restricted category civil aircraft with the special purpose of forest and
wildlife conservation (aerial dispensing of liquids) (ADL) to a location where they are used to
extinguish the fire from the ground.” Id. at 565–66. She observed that “[u]nder § 91.313(d)(3) or
(4), the persons aboard the aircraft must actually be participating in the special purpose
operation, which is the aerial dispensing of liquid for firefighting, or be essential to that aerial
dispensing of liquid.” Id. at 566. Furthermore, she opined that “[t]ransportation of firefighters for
ground firefighting from one location to another is not related to the special purpose operation
for which the aircraft is certificated.” Id.

        Two weeks later, on June 5, 2018, Everette C. Rochon, Jr., Acting Manager of the FAA’s
General Aviation and Commercial Division, wrote a letter to the Department of the Interior
which he characterized as a “response” to its July 5, 2016 inquiry to the Boise Flight Standards
Office. AR Tab 60 at 558. Mr. Rochon advised the Department of the Interior that based on the
May 24, 2018 legal opinion described above, the FAA had concluded that “the operations
described in the original inquiry would not be permitted under 14 CFR §§ 91.313(d)(3) and (4).”
Id.

        In the wake of this correspondence from the FAA, on June 7, 2018, the Department of the
Interior advised PJ Helicopters “to conduct transportation of necessary or essential personnel
(firefighters) as a Public Aircraft Operation (PAO) in accordance with definitions, direction, and
guidance provided in [Title 49 of the U.S. Code] and [FAA] Circular 00-1.1A, dated 2/12/14.”
AR Tab 64-A at 587. The Department stated that it was “issuing this declaration in response to
an FAA legal determination, which limited the contracted aircraft listed above from carrying
firefighters as a civil operation when the appearance of a dual-purpose mission exists.” Id. at
588.

       IV.     The Present Bid Protest

        Timberline apparently learned of the issuance of the PAO declaration at the beginning of
August 2018. AR Tab 67 at 593. About seven weeks later, on September 25, 2018, Timberline
filed the present bid protest. See generally Compl., ECF No. 1.




4
 Mr. Duncan had apparently requested a legal opinion from the Chief Counsel’s office on
February 28, 2018. AR Tab 60-C at 565.

                                                  6
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 7 of 13



        In its complaint, Timberline argues, among other things, that BLM’s decision to allow PJ
Helicopters to perform the contract after the May 2018 FAA determination and BLM’s
“unilateral modification of the Solicitation requirements by issuing a PAO” to PJ Helicopters
were arbitrary, capricious, and not in accordance with law. Compl. ¶¶ 130, 138. Timberline also
claims that “the Agency abused its discretion because it awarded [a] contract to [PJ Helicopters]
that would violate the applicable FAA regulations, and it allowed [PJ Helicopters] to continue to
violate the applicable FAA regulations during the performance of the contract.” Compl. ¶ 143.
Further, according to Timberline, BLM’s issuance of a PAO to PJ Helicopters was a “deficient
corrective action [that] essentially materially modifie[d] the requirements of the contract and
based on this it violate[d] CICA.” Id. ¶ 160. Finally, Timberline alleges that BLM “disregarded
the FAA requirements and decided to award this $14 million contract to [PJ Helicopters] that
could not have complied with the FAA regulations while transporting the firefighters until on or
about August 1, 2018.” Id. at ¶ 174.

        Based on these allegations, Timberline requests that the Court order BLM to resolicit
offers for the contract and that the Court award it attorneys’ fees and costs. Id. at 25.

        Timberline filed a motion for a temporary restraining order and/or preliminary injunction
along with its complaint. ECF No. 4. At the conclusion of the oral argument held on the motion
on September 28, 2018, the Court indicated that the motion would be denied. It then issued a
written opinion denying the motion on October 2, 2018. ECF No. 9.

        Pursuant to the Court-ordered briefing schedule, the government filed a motion to dismiss
for lack of subject matter jurisdiction and for failure to state a claim upon which relief could be
granted on October 5, 2018. ECF No. 11. Timberline filed its opposition to the motion on
October 12, 2018, along with a motion for judgment on the administrative record. ECF Nos. 14,
15. The government filed its reply to Timberline’s opposition to the motion to dismiss on
October 17, 2018. ECF No. 16.

       The Court held oral argument on the motion to dismiss via teleconference on October 22,
2018. On October 25, 2018, it suspended further briefing on motions for judgment on the
administrative record, pending disposition of the motion to dismiss. ECF No. 18.

                                          DISCUSSION

        In its complaint and pleadings, Timberline appears to be presenting several interrelated
claims. First, it contends that the 2017 Solicitation was defective because it obligated the
awardee to use restricted category aircraft to transport firefighters. Timberline’s position (which
the FAA ultimately adopted), is that transporting firefighters on restricted category aircraft
would violate FAA regulations and that, to avoid the violation, the Department of the Interior
was required to issue a PAO to the awardee. Timberline contends that BLM’s statement that it
did not intend to do so, offered during an exchange of questions and answers, rendered the terms
of the Solicitation unlawful.

        For the reasons set forth below, however, Timberline does not have standing to challenge
the lawfulness of the 2017 Solicitation because it is neither an actual nor prospective offeror. It
therefore is not an “interested party” within the meaning of 28 U.S.C. § 1491(b)(1), which gives

                                                 7
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 8 of 13



the Court of Federal Claims “jurisdiction to render judgment on an action by an interested party
objecting to a solicitation by a Federal agency for bids or proposals for a proposed contract.”

        Timberline’s second argument is that when the FAA advised the Department of the
Interior in June 2018 that a contractor could not lawfully provide services under the contract
unless the Department issued it a PAO, BLM was legally obligated to terminate the contract and
re-compete it. Instead, and allegedly in violation of the Competition in Contracting Act, the
Department issued a PAO to the awardee, PJ Helicopters. This claim, however, does not involve
a violation of law, rule, or regulation “in connection with a procurement” within the meaning of
28 U.S.C. § 1491(b), the agency was not engaged in the acquisition of goods or services when it
issued the PAO; it was administering the contract it had entered with PJ Helicopters in 2017.

        Finally, Timberline briefly and obliquely references the “cardinal change” doctrine in its
complaint. But it has failed to make non-frivolous allegations which would support invocation of
that doctrine to establish this Court’s jurisdiction. Accordingly, Timberline’s complaint must be
dismissed in its entirety for lack of jurisdiction.

       I.      Standards for Ruling on a Motion to Dismiss Under RCFC 12(b)(1)

        In ruling on a motion to dismiss for lack of subject matter jurisdiction, the Court must
“accept as true all undisputed facts asserted in the plaintiff’s complaint and draw all reasonable
inferences in favor of the plaintiff.” LaBatte v. United States, 899 F.3d 1373, 1375 (Fed. Cir.
2018). The court may “inquire into jurisdictional facts” to determine whether it has jurisdiction.
Rocovich v. United States, 933 F.2d 991, 993 (Fed. Cir. 1991). The plaintiff bears the burden of
establishing jurisdiction by a preponderance of the evidence. Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988); see also CliniComp Int’l, Inc. v. United States,
904 F.3d 1353, 1358 (Fed. Cir. 2018).

       II.     Bid Protest Jurisdiction

        The Court of Federal Claims has jurisdiction over bid protests in accordance with the
Tucker Act, 28 U.S.C. § 1491, as amended by the Administrative Dispute Resolution Act of
1996 § 12 (codified at 28 U.S.C. § 1491(b)). Specifically, the Court has the authority “to render
judgment on an action by an interested party objecting to a solicitation by a Federal agency for
bids or proposals for a proposed contract or to a proposed award or the award of a contract or
any alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1); see also Sys. Application & Techs., Inc. v. United States,
691 F.3d 1374, 1380–81 (Fed. Cir. 2012) (observing that § 1491(b)(1) “grants jurisdiction over
objections to a solicitation, objections to a proposed award, objections to an award, and
objections related to a statutory or regulatory violation so long as these objections are in
connection with a procurement or proposed procurement”).

         A party invoking this Court’s bid protest jurisdiction “bears the burden of establishing
[the] elements [of standing].” Myers Investigative & Sec. Servs., Inc. v. United States, 275 F.3d
1366, 1369 (Fed. Cir. 2002) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992))
(alterations in original). To possess standing to bring a bid protest, a plaintiff must be an
“interested party”—i.e., an actual or prospective bidder (or offeror) who possesses a direct

                                                 8
         Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 9 of 13



economic interest in the procurement. Sys. Application & Techs., Inc., 691 F.3d at 1382 (citing
Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1359 (Fed. Cir. 2009)); see also Orion
Tech., Inc. v. United States, 704 F.3d 1344, 1348 (Fed. Cir. 2013). An actual or prospective
offeror has a direct economic interest if it suffered a competitive injury or prejudice as a result of
an alleged error in the procurement process. Myers, 275 F.3d at 1370 (holding that “prejudice (or
injury) is a necessary element of standing”); see also Weeks Marine, Inc., 575 F.3d at 1359.



       III.    Timberline Lacks Standing to Challenge the 2017 Solicitation

        Applying the principles set forth above, it is clear that Timberline lacks standing to
pursue its challenges to the 2017 Solicitation because it is neither an actual nor a prospective
offeror. It is not an actual offeror because it never submitted a proposal in response to the
Solicitation. See Rex Serv. Corp. v. United States, 448 F.3d 1305, 1307 (Fed. Cir. 2006). And it
is no longer a prospective offeror (as it was when it filed its protest with GAO) because “the
opportunity to qualify either as an actual or prospective [offeror] ends when the proposal period
ends.” MCI Telecomms. Corp. v. United States, 878 F.2d 362, 365 (Fed. Cir. 1989).

        In this case, Timberline is no longer a prospective offeror because it filed its protest with
this court about eighteen months after the solicitation period ended, and more than a year after
the contract was awarded. To be sure, the Federal Circuit has recognized a limited exception to
the requirement that a plaintiff have filed its protest with the Court of Federal Claims before the
close of the solicitation period in order to qualify as a “prospective offeror.” But that exception
applies only where a protester “diligently and continuously pursued its rights” by filing a GAO
protest before the solicitation period ended, “and then, immediately upon dismissal by the GAO,
in the Court of Federal Claims.” CGI Federal Inc. v. United States, 779 F.3d 1346, 1349 (Fed.
Cir. 2015) (emphasis supplied).

        Thus, in CGI, the court of appeals concluded that the plaintiff had standing as a
prospective bidder where the period of time between GAO’s denial of its protest and the
plaintiff’s complaint in this court was three business days. Id. at 1350. In Rex, by contrast, the
putative protester filed an agency protest the day before the solicitation period ended, but then
waited more than two months after the agency dismissed its protest—and one month after the
contract was awarded—to file a complaint in the Court of Federal Claims. 448 F.3d at 1307. As
the court of appeals explained in CGI, the plaintiff in Rex lacked standing because it “failed to
continue to pursue its rights in a diligent fashion, and thus ceased to be a prospective bidder.”
779 F.3d at 1351.

        Timberline cannot qualify as a prospective offeror under this rationale. It filed two
protests with GAO, both of which were dismissed in the summer of 2017. But it then waited well
over a year after GAO rendered its decisions to file its action in this court. By the time it filed
here, PJ Helicopters (which was awarded the contract around the time that GAO dismissed
Timberline’s first protest) had provided all services contemplated for the first year of the
contract.



                                                  9
        Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 10 of 13



         The Court notes that at the oral argument in this case, counsel for Timberline appeared to
argue that it should still be treated as a prospective offeror because it was not until August 2018
that it learned that the Department of the Interior was issuing a PAO to PJ Helicopters. This
argument lacks merit. Regardless of the initial advice that was then guiding the Department of
the Interior’s decisions (and which GAO found persuasive), nothing prevented Timberline from
pursuing the issue in the Court of Federal Claims immediately after it lost at GAO. Had
Timberline done so, then the court could have reviewed and quickly resolved Timberline’s
contentions regarding whether the Solicitation required the performance of services that
conflicted with FAA regulations.

       Indeed, had Timberline filed a protest here after it lost at GAO, the Justice Department
would have likely immediately sought the views of the FAA’s Office of the Chief Counsel.
Timberline potentially could have secured relief before BLM awarded the contract to PJ
Helicopters. This would have also averted the disruption of the provision of helicopter services
and the costs of a new procurement, which would flow from granting Timberline’s demand that
BLM now terminate the contract with PJ Helicopters and run a new competition.

       In short, Timberline failed to diligently pursue its rights as a prospective offeror after
GAO denied its protests. Accordingly, the Court agrees with the government that Timberline
does not have standing to challenge the 2017 Solicitation.5

       IV. This Court Does Not Have Jurisdiction over Timberline’s Claim that BLM
       Violated the Competition in Contracting Act When It Issued a PAO to PJ
       Helicopters

        Derivative of its challenge to the 2017 Solicitation, Timberline contends that it was
unlawful for BLM to issue a PAO to PJ Helicopters in August 2018, after the FAA advised it
that PJ Helicopters could not lawfully provide its services to BLM without one. According to
Timberline, BLM was obligated instead to terminate the contract and open a new competition.
This Court agrees with the government that it lacks jurisdiction to consider this claim.

        Under 28 U.S.C. § 1491(b)(1), this Court has jurisdiction over claims by any interested
party objecting to “any alleged violation of statute or regulation in connection with a
procurement or proposed procurement.” Timberline contends that it has presented the Court with
such a claim, citing its contention that it was “deprived of the opportunity to compete in August
2018 when Defendant decided to issue the PAO to awardee only in violation of CICA—after
Defendant officially advised all bidders that it would issue no PAO in 2017.” Pl.’s Opp. to Def.’s
Mot. to Dismiss (“Pl.’s Opp.”) at 5, ECF No. 14.




5
  In light of its conclusion that Timberline is not an interested party with respect to the 2017
Solicitation, the Court does not address the government’s contention that Timberline lacks
standing because it fails to show that it had a direct economic interest in the 2017 procurement.

                                                 10
        Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 11 of 13



       The problem for Timberline, however, is that it was not denied the opportunity to
compete on a procurement in August 2018 because BLM never initiated any procurement in
August 2018. Instead, it issued a PAO to the incumbent contractor and apparently intends to
exercise its option to have PJ Helicopters continue to provide services in the upcoming season
based on the contract awarded in 2017.

       Timberline cites Distributed Solutions v. United States, 539 F.3d 1340 (Fed. Cir. 2008),
in support of its argument that this Court has jurisdiction over its claim that BLM violated the
Competition in Contracting Act when it issued a PAO to PJ Helicopters rather than re-competing
the contract. That decision, however, does not support Timberline’s position; to the contrary, it
undermines it.

       In Distributed Solutions, the Department of State and the U.S. Agency for International
Development issued an RFI asking software vendors to submit self-assessments of their products
that would help the two agencies develop a common computer platform. Id. at 1342. After
reviewing the responses to the RFI, the government decided not to procure any products or
services on its own, but to instead to have the incumbent contractor select vendors that could
provide the software necessary to meet the government’s needs. Id. at 1342–43.

        The plaintiffs in Distributed Solutions were software vendors who had submitted
responses to both the government’s RFI and a subsequent RFI issued by the incumbent
contractor. Id. at 1343. They filed suit in the Court of Federal Claims alleging that the
government committed “a number of statutory and regulatory violations . . . in choosing to
forego the direct competitive procurement process and tasking [the incumbent contractor] with
the responsibility of selecting software vendors indirectly.” Id. at 1345. “These allegations
include[d] violations of the Competition in Contracting Act, 31 U.S.C. § 3551 et seq., the Small
Business Act, 15 U.S.C. § 631(j)(3), and various Federal Acquisition Regulations.” Id.

        The critical jurisdictional issue before the court of appeals in Distributed Solutions was
“whether the contractors’ protest [was] ‘in connection with a procurement or a proposed
procurement’ under the scope of §1491(b).” Id. The court of appeals found that it was, and
therefore concluded that it had jurisdiction over the plaintiffs’ claims. Id. at 1346.

        The court of appeals began by observing that the phrase, “‘in connection with a
procurement or proposed procurement’ by definition involves a connection with any stage of the
federal contracting acquisition process, including ‘the process for determining a need for
property or services.’” Id. “To establish jurisdiction pursuant to this definition,” the court of
appeals explained, “the contractors must demonstrate that the government at least initiated a
procurement, or initiated ‘the process for determining a need’ for acquisition and assistance
solutions” for the agency. Id. The court of appeals held that this requirement had been met in
Distributed Solutions because “the government used an RFI to solicit information from outside
vendors, and then used this information to determine the scope of services required by the
government.” Id. And “[a] proposed procurement, like a procurement, begins with the process
for determining a need for property or services.” Id.

       In this case, by contrast, BLM did not initiate a procurement when it issued the PAO to
PJ Helicopters; to the contrary, issuing the PAO was an act BLM undertook in the course of
                                                 11
        Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 12 of 13



administering a contract that it had already awarded in 2017. Timberline’s argument that it can
protest BLM’s decision to not initiate a new procurement but to instead continue to use the
services of PJ Helicopters lacks merit under the rationale of Distributed Solutions.

        Finally, the Court notes that the phrase “cardinal change” makes a brief, cameo
appearance in two of Timberline’s pleadings. See Compl. ¶¶ 151–52 (alleging that the issuance
of a PAO to PJ Helicopters was a “cardinal change [that] has completely changed the compliance
environment in which the Apparent Awardee had to operate”); Pl.’s Mot. for J. on the Admin.
Record (“MJAR”) at 13 (asserting that “Plaintiff pointed out [in its complaint] that the issuance
of the PAO is tantamount to a cardinal change in the contract”). But Timberline’s passing use of
the phrase “cardinal change” does not constitute a non-frivolous allegation of a statutory
violation, sufficient to invoke this Court’s jurisdiction. See Distributed Solutions, 539 F.3d at
1345 n.1 (“A non-frivolous allegation of a statutory or regulatory violation in connection with a
procurement or proposed procurement is sufficient to establish [this Court’s] jurisdiction [under
28 U.S.C. § 1491(b)(1)].”).

        In AT&T Communications, Inc. v. Wiltel, Inc. (“AT&T”), the court of appeals held that
if the government effects a modification of a contract that constitutes a “cardinal change,” it may
trigger the Competition in Contracting Act’s requirement that it conduct a “full and open
competition through the use of competitive procedures.” 1 F.3d 1201, 1205 (Fed. Cir. 1993)
(citing 41 U.S.C. § 253(a)(1)(A) (1988) (current version at 41 U.S.C. § 3301(a)(1) (2012)). “In
determining whether a modification falls within CICA’s competition requirement, th[e] court
examines whether the contract as modified materially departs from the scope of the original
procurement.” Id.

         Here, Timberline does not claim (nor could it) that the issuance of the PAO modified the
contract at all. PJ Helicopters will provide the same services after the PAO was issued as it did
before. It will provide those services within the same time period and for the same price. See id.
(explaining that a cardinal change exists where there is “an alteration in the work so drastic that
it effectively requires the contractor to perform duties materially different from those originally
bargained for”) (internal citations and quotations omitted); see also Portfolio Disposition Mgmt.
Grp. LLC v. United States, 64 Fed. Cl. 1, 12 (2005) (discussing the factors a court should
consider in determining whether modification “materially departs” from the scope of the original
procurement, which include: “(1) whether the modification is of a nature which potential offerors
would reasonably have anticipated; and (2) whether the modification substantially changes the
type of work, performance period, and costs as between the original contract and the modified
contract”); Northrop Grumman Corp. v. United States, 50 Fed. Cl. 443, 466 (2001) (describing
factors that courts have considered under the cardinal change doctrine, including “[c]hanges in
the type of product or service that were not anticipated due to their lack of resemblance to the
original procurement,” “[s]ignificant addition or subtraction of the quantity of work,” and
“[a]dditional time spent on performance of a contract . . . when such time is extended in order to
add significantly more quantity or new requirements to the contract”).

       Timberline’s assertion—that the issuance of the PAO “completely changed the
compliance environment in which the Apparent Awardee had to operate” (Compl. ¶ 152)—does
not invoke the elements of the cardinal change doctrine. Whatever a change in the “compliance
environment” means, it is not a modification of the contract. Accordingly, the Court concludes
                                               12
        Case 1:18-cv-01474-EDK Document 21 Filed 11/13/18 Page 13 of 13



that Timberline has failed to make a non-frivolous allegation of a cardinal change sufficient to
invoke this Court’s jurisdiction.

                                         CONCLUSION

        For the foregoing reasons, the government’s motion to dismiss is GRANTED for lack of
subject matter jurisdiction. Accordingly, Plaintiff Timberline’s complaint is DISMISSED
without prejudice. Each party shall bear its own costs.

       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




                                                13
